DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable process. The restriction requirement, as set forth in the Office action mailed on 6/10/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 19, directed to a non-elected invention are no longer withdrawn from consideration because the claim(s) requires all the limitations of allowable claims.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/10/2021 is hereby withdrawn. 
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…forming in the active layer between the first gate and the second gate using the first mask region, the first gate polysilicon, and the second gate polysilicon as a mask, a deep well of a second conductivity type, a shallow well of the second conductivity type, a source region of the first conductivity type, and a channel region segmented into a first channel region of the second conductivity type, and a second channel region of the second conductivity type; and forming in the active layer using one or more second mask regions, a first drift region of the first conductivity type, a second drift region of the first conductivity type, a first drain region of the first conductivity type, a second drain region of the first conductivity type, and a source connection region of the second conductivity type”.
The Prior Arts of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge do not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of claim 1 in its entirety (the 
The most relevant prior art McGregor et al. (US publication 2018/0090613 A1), (specifically fig. 5a-5i and related text) discloses a method of forming a laterally diffused metal oxide semiconductor (LDMOS) device where a deep well  (P deep body) of a second conductivity type, a shallow well (P shallow body) of the second conductivity type are formed in the active layer between the first gate and the second gate using the first mask region, the first gate polysilicon, and the second gate polysilicon as a mask (fig. 5h) and Edwards et al. (US publication 2017/0162690 A1) discloses a method of forming a laterally diffused metal oxide semiconductor (LDMOS) device (200), comprising: providing a substrate (110) having a p-epi layer (115) (see claim 1; and figures 1-3); forming a patterned gate electrode (123) on a gate dielectric layer (122) (see paragraph [0024]; and figures 1-3), wherein the gate electrode (123) comprises polysilicon (see claim 13; and figures 1-3), wherein the patterned gate electrode (123) and the gate dielectric layer (122) are formed on the p-epi layer (115) (see figures 1-3); providing at least a first post-well ion implant comprising a p-type (DWELL ion implant) into the p-epi layer (115) to form a DWELL region, wherein at least one edge of the gate electrode (123) is included in a photomask opening for the DWELL ion implant so that the gate electrode (123) delineates an edge of the DWELL ion implant (see claim 1; and figures 1-3); performing the DWELL activation/drive comprising an RTA process to activate Dwell dopant(s) and to slightly laterally spread out a doping distribution, which helps to form a well-defined LDMOS device channel (see paragraph [0029]; and figures 1-3); and by a conventional n-LDMOS power device, using a masked boron body 

Claim 19 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…a first gate shield formed above the first gate polysilicon; a second gate shield formed above the second gate polysilicon; a dielectric region formed over the active layer; and a metal source contact extending vertically from a top surface of the dielectric region to the source connection region, the metal source contact being laterally disposed between the first polysilicon gate spacer and the second polysilicon gate spacer and having a first width along a first vertical extent of the metal source contact that is wider than a second width along a second vertical extent of the metal source contact, the first width of the first vertical extent of the metal source contact laterally overlapping, and being in contact with, the first gate shield”.
The Prior Arts of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of claim 19 in its entirety 
The most relevant prior art McGregor et al. (US publication 2018/0090613 A1) and Edwards et al. (US publication 2017/0162690 A1) disclose some features (as explained above) but do not disclose nor render obvious independent claim(s) 19 as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828